Citation Nr: 0936405	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-38 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the Veteran's 
claims folder was subsequently transferred to the RO in 
Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  A transcript of the 
hearing is of record.

In May 2008, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2009, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that the January 2004 and February 2004 VA examiner's 
conclusions are inherently inconsistent.  The parties also 
agreed that the July 2005 VA examiner's opinion is inadequate 
for evaluation purposes because the opinion was rendered 
without the benefit of a physical examination and because 
although the examiner opined that the Veteran's back 
disability is not related to service; he did not proffer an 
opinion as to whether the Veteran's back disability is 
secondary to his service-connected knee injury.  As such, the 
parties agreed that VA has a duty to assist by seeking 
another medical opinion as to the etiology of the Veteran's 
low back disability.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

The parties also agreed that the Board failed to provide an 
adequate statement of reasons and bases for rejecting the 
August 2005 and August 2006 opinions of the Veteran's private 
physician, J.F., MD.  The Board also notes that a June 2009 
statement from this physician was added to the record.  J.F. 
opined that "[the Veteran's] having to walk in abnormal ways 
due to...knee pain contributed significantly to his back 
arthritis pain."  He also stated that "[i]t makes excellent 
sense to me that abnormal position and use can lead to 
arthritic spurs, narrowing neural foramina, and thereby 
chronic back pain."  See June 2009 statement from J.F., MD.  
The June 2009 opinion of J.F., MD is in conflict with the 
medical opinion of the VA physician who conducted the July 
2005 VA examination discussed above.  However, the Board 
finds that medical opinion requested on remand will assist to 
rectify the competing medical evidence of record.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the Veteran for an 
examination to show the nature and extent 
of his low back disability.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  After a complete review of the 
Veteran's file, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current low back disability is 
etiologically related to his active 
military service and, if so, the examiner 
should specifically identify the in-
service risk factor(s).  The examiner 
should also provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or chronically worsened by the Veteran's 
right knee disability.  The rationale for 
all opinions expressed must also be 
provided.

2.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
requisite opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

